Case 2:18-cv-11960-MAG-EAS ECF No. 83, PageID.1590 Filed 04/19/21 Page 1 of 6




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION


BRIANA JONES,

                   Plaintiff,                                Case No. 18-11960
                                                             Hon. Mark A. Goldsmith
vs.

PRUDENTIAL SECURITY, INC.,

            Defendant.
_______________________________/

                   MEMORANDUM OPINION & ORDER
      REGARDING DEFENDANT’S REQUEST FOR JUDICIAL NOTICE (Dkt. 74)

        At the trial in this sexual harassment and retaliation case, Defendant Prudential Security,

Inc. asked the Court—after the close of proofs and immediately before closing arguments—to take

judicial notice of the minimum wage rate in Michigan. After authorizing the filing of briefs, which

it then reviewed, the Court denied the request in a brief oral opinion, which the Court stated would

be supplemented by a written one. This opinion explains fully the reasons for declining to take

judicial notice.

                                       I. BACKGROUND

        During her case-in-chief, Plaintiff Briana Jones testified, among other things, about the

back pay she was requesting as part of her damages. This testimony included information

regarding the pay that she received after her employment with Prudential ended in September

2016. In relevant part, Jones testified that in January 2017 she received pay at a rate of $8.50 per

hour from a new employer.          Jones was briefly questioned about this statement on cross

examination. Specifically, she was asked if she knew that minimum wage in Michigan was $8.90

per hour in January 2017. She responded that she did not know this. Jones was also asked whether
Case 2:18-cv-11960-MAG-EAS ECF No. 83, PageID.1591 Filed 04/19/21 Page 2 of 6




her testimony that she received pay $8.50 per hour in January 2017 was inaccurate. Jones

answered in the negative.

       After three days of testimony by six witnesses—after all proofs had been submitted and

both sides had rested—Prudential’s counsel orally requested that the Court take judicial notice that

the minimum wage in January 2017 was $8.90 per hour, as supposedly established by the official

website of the Michigan Department of Labor and Economic Opportunity.                       Prudential

subsequently filed its request for judicial notice in written form on the docket (Dkt. 74). Jones

filed a response (Dkt. 75). Although Jones did not directly contest Prudential’s assertion that

Michigan’s minimum wage in January 2017 was $8.90, she nevertheless opposed Prudential’s

request for judicial notice of such, arguing, primarily, that the January 2017 minimum wage had

marginal relevance and that the request was both untimely and highly prejudicial. The Court orally

denied Prudential’s request for the reasons set forth in greater detail below.

                                           II. ANALYSIS

       Federal Rule of Evidence 201 provides, in relevant part, that a court “may judicially notice

a fact that is not subject to reasonable dispute because it . . . can be accurately and readily

determined from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid.

201(b)(2) (emphasis added). At the same time, the rule also provides that a court “shall take

judicial notice if requested by a party and supplied with the necessary information.” Fed. R. Evid.

201(c)(2) (emphasis added). The Sixth Circuit has explained that, “Although Rule 201 is phrased

in mandatory language, courts of appeals review a district court’s refusal to take judicial notice for

abuse of discretion.” Deal v. Hamilton Cnty. Bd. of Educ., 392 F.3d 840, 852 n.10 (6th Cir. 2004)

(citing Toth v. Grand Trunk R.R., 306 F.3d 335, 349 (6th Cir. 2002)). Consequently, the decision

as to whether to take judicial notice of a fact is within the trial court’s sound discretion.



                                                   2
Case 2:18-cv-11960-MAG-EAS ECF No. 83, PageID.1592 Filed 04/19/21 Page 3 of 6




       In this case, the Court declined to exercise its discretion to take judicial notice of the

January 2017 minimum wage due to (i) the minimal relevance of the information, (ii) the disputed

significance of the evidence, (iii) the untimeliness of the request, and (iv) the unfair prejudice to

Jones. Each of these issues is addressed in turn.

       A fact is not the proper subject of judicial notice if the notice is sought for a purpose that

is “not relevant or necessary to resolve th[e] action.” Cece v. Wayne County, 758 F. App’x. 418,

425 (6th Cir. 2018). Similarly, a fact is not the proper subject of judicial notice if “there is

considerable dispute over the significance” of the fact. See United States v. Bonds, 12 F. 3d 540,

553 (6th Cir. 1993).

       In its brief, Prudential makes no effort to explain the relevance of this information. In

counsel’s oral argument, Prudential claimed that the information went to the “accuracy” of Jones’s

testimony regarding her damages. Although not fully spelled out, Prudential apparently was

arguing that the loss in pay that Jones suffered for approximately one month following her

separation from Prudential was less than what she claimed. If this was Prudential’s argument, it

suffers from two deficiencies: the evidence was of minimal relevance and its significance was

sharply disputed.

        Jones sought a minimum of $385,680 in damages, including $24,525 in back pay.

Included in the back pay amount was a total of $300, for the period running from October 17, 2016

to February 1, 2017, during which she had worked 40 hours per week at an automotive plant.

Prudential sought judicial notice to prove that for one month of that period—January 1, 2017 to

February 1, 2017—the minimum wage was $0.40 per hour higher than what Jones testified she

was paid. That is, Prudential apparently requested judicial notice of the January 2017 minimum

wage to show that Jones was not entitled to $64 of the total damages that she sought. Because $64



                                                    3
Case 2:18-cv-11960-MAG-EAS ECF No. 83, PageID.1593 Filed 04/19/21 Page 4 of 6




is a negligible portion of the overall amount of damages that Jones sought, the Court determined

that the January 2017 minimum wage was of low relevance to the case.

       Jones also strongly disputed that the January 2017 minimum wage information would have

any significant bearing on undermining the accuracy of her testimony. She noted that “[w]hat the

Michigan Department of Labor and Economic Opportunity says the minimum wage must be hardly

constitutes evidence that Ms. Jones was paid any particular amount at any particular time[,]” as it

is entirely possible that “Ms. Jones’s employer was [not] actually complying with the minimum-

wage laws . . . .” Pl. Resp. to Def. Req. at 4 (Dkt. 75). Indeed, the fact that minimum wage may

have been $8.90 in January 2017 says little to nothing about whether Jones’s employer at the time

followed the applicable minimum wage laws. It also says little to nothing as to whether Jones’s

employer at the time was even required to pay her the Michigan minimum wage of $8.90.1

Accordingly, the Court concluded that the relevance of the January 2017 minimum wage to the

issue of the accuracy of Jones’s testimony was highly disputed.

       Further, the Court determined that the request was untimely. Although Rule 201 provides

that a court may take judicial notice at “any stage of a proceeding,” see Fed. R. Evid. 201(d), this

does not mean that a court must take judicial notice of a fact at the eleventh hour, after the close

of proofs. As Jones points out, she disclosed in the proposed joint final pretrial order submitted

by the parties on July 29, 2019—roughly 20 months before the trial in this matter began—that she

earned pay at a rate of $8.50 per hour in January 2017. Prudential thus had significant notice of

this component of Jones’s case and ample opportunity to prepare for it. Jones did not have

anywhere near the same notice of Prudential’s intent to raise the January 2017 minimum wage




1
  Michigan’s regular minimum wage does not apply to all employees. See Mich. Comp. Laws
§ 408.414a-d.
                                                 4
Case 2:18-cv-11960-MAG-EAS ECF No. 83, PageID.1594 Filed 04/19/21 Page 5 of 6




issue. Even in the amended proposed joint final pretrial order, which the parties later submitted

on January 11, 2021, Prudential stated only that it “contests that any damages are owed in this

case.” Prudential did not raise the January 2017 minimum wage issue even obliquely.

       Moreover, during trial, Prudential failed to cross examine Jones as to her knowledge

regarding whether her employer complied with the minimum wage laws in January 2017. And

Prudential did not submit any evidence—including the official website of the Michigan

Department of Labor and Economic Opportunity—to counter the amount of damages Jones sought

for January 2017 or the accuracy of Jones’s testimony regarding her rate of pay. Rather, Prudential

waited until after the close of proofs to request judicial notice of the January 2017 minimum wage.

As one court aptly stated, “Judicial notice is a process by which a court takes recognition of a fact

in the absence of formal proof; it is not a mechanism by which a party may avoid timely and proper

objections to evidence that is reasonably available and, which, but for counsel’s error, would be

subject to introduction and consideration through the normal evidentiary mode.” United States v.

Neill, 964 F. Supp. 438, 445-446 (D.D.C. 1997).

       For similar reasons, the Court determined that taking judicial notice of the January 2017

minimum wage—after all proofs had been submitted and both sides had rested—would unfairly

prejudice Jones. Taking judicial notice at that time would have deprived Jones of the opportunity

to address the noticed information. Prudential should have explored the significance of the January

2017 minimum wage during trial. If Prudential had done so, the relevance of the January 2017

minimum wage and the admissibility of the official website of the Michigan Department of Labor

and Economic Development could have been tested.            Jones’s counsel would have had the

opportunity to probe the information and, if necessary, elicit testimony or submit evidence, such

as pay stubs, to establish the accuracy of Jones’s testimony regarding her January 2017 pay rate.



                                                 5
Case 2:18-cv-11960-MAG-EAS ECF No. 83, PageID.1595 Filed 04/19/21 Page 6 of 6




It would have been unfair to Jones to prejudice her by rewarding Prudential for its slothful

behavior. Accordingly, the Court declined to take judicial notice of the January 2017 minimum

wage.

                                        CONCLUSION

        Based on the foregoing, the Court denied Prudential’s request for judicial notice on the

January 2017 minimum wage.

        SO ORDERED.

Dated: April 19, 2021                              s/Mark A. Goldsmith
       Detroit, Michigan                           MARK A. GOLDSMITH
                                                   United States District Judge




                                               6
